
	
		II
		109th CONGRESS
		2d Session
		S. 3770
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2006
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require a pilot program on the facilitation of the
		  transition of members of the Armed Forces to receipt of veterans health care
		  benefits upon completion of military service, and for other
		  purposes.
	
	
		1.Pilot program on facilitation
			 of transition of members of the Armed Forces to receipt of veterans health care
			 benefits after completion of military service
			(a)Program
			 required
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out a pilot program to assess the feasibility and
			 advisability of utilizing eligible entities to assist members of the Armed
			 Forces, particularly members described in paragraph (2), in applying for and
			 receiving health care benefits and services from the Department of Veterans
			 Affairs and otherwise after completion of military service in order to ensure
			 that such members receive a continuity of care and assistance in and after the
			 transition from military service to civilian life.
				(2)Target
			 populationsThe pilot program shall focus on providing assistance
			 to all members of the Armed Forces, with particular emphasis on the following
			 members:
					(A)Members with
			 serious wounds or injuries.
					(B)Members with
			 mental disorders.
					(C)Women
			 members.
					(D)Members of the
			 National Guard and the Reserves.
					(3)Veteran
			 navigatorEligible entities shall provide assistance under the
			 pilot program through qualified individuals who provide such assistance on an
			 individualized basis to members of the Armed Forces described in paragraph (1)
			 as they transition from military service to civilian life and during the
			 commencement of their receipt of health care benefits and services from the
			 Department of Veterans Affairs and otherwise. An individual providing such
			 assistance may be referred to as a veteran navigator.
				(4)ConsultationThe
			 Secretary of Veterans Affairs shall carry out the pilot program in consultation
			 with the Secretary of Defense.
				(b)Duration of
			 programThe pilot program shall be carried out during the
			 five-year period beginning on the date of the enactment of this Act.
			(c)Program
			 locations
				(1)In
			 generalThe pilot program shall be carried out at locations
			 selected by the Secretary of Veterans Affairs for purposes of the pilot
			 program. Of the locations so selected—
					(A)at least one
			 shall be in the vicinity of a military medical treatment facility (MTF) that
			 treats members of the Armed Forces who are seriously wounded or injured in
			 Afghanistan or Iraq;
					(B)at least one
			 shall be in the vicinity of a Department of Veterans Affairs medical center
			 located in a rural area; and
					(C)at least one
			 shall be in the vicinity of a Department of Veterans Affairs medical center
			 located in an urban area.
					(2)Additional
			 locationsAny locations for the pilot program that are in
			 addition to the locations selected under paragraph (1) shall be selected by the
			 Secretary in consultation with the grant application evaluation panel appointed
			 under subsection (f)(3).
				(d)Grants
				(1)In
			 generalThe Secretary of Veterans Affairs shall carry out the
			 pilot program through the award of grants to eligible entities for the
			 provision of assistance to members of the Armed Forces as described in
			 subsection (a).
				(2)DurationThe
			 duration of any grant awarded under the pilot program may not exceed three
			 years. However, any such grant may be renewed for a period not to exceed one
			 year.
				(e)Eligible
			 entitiesFor purposes of this subsection, an eligible entity is
			 any entity or organization that—
				(1)is independent of
			 the Department of Veterans Affairs and the Department of Defense; and
				(2)has or can
			 acquire the capacity, including appropriate personnel, to provide assistance
			 under the pilot program as described in subsection (a).
				(f)Selection of
			 grant recipients
				(1)ApplicationAn
			 eligible entity seeking a grant under the pilot program shall submit to the
			 Secretary of Veterans Affairs an application therefor in such form and in such
			 manner as the Secretary considers appropriate.
				(2)ElementsEach
			 application submitted under paragraph (1) shall include the following:
					(A)A description of
			 the population of members of the Armed Forces to be provided assistance.
					(B)A description of
			 the outreach to be conducted by the eligible entity concerned to notify members
			 of the Armed Forces of the availability of such assistance.
					(C)If the population
			 of veterans described in subparagraph (A) consists of members of the Armed
			 Forces described in subsection (a)(2), the particular actions to be taken to
			 provide such assistance to such members of the Armed Forces.
					(3)Evaluation
					(A)In
			 generalEach application submitted under paragraph (1) shall be
			 evaluated by a panel appointed by the Secretary for purposes of the pilot
			 program.
					(B)Membership of
			 panelMembers of the panel shall be appointed from among
			 individuals as follows:
						(i)Officers and
			 employees of the Department of Veterans Affairs.
						(ii)With the
			 approval of the Secretary of Defense, officers and employees of the Department
			 of Defense.
						(iii)Representatives
			 of veterans service organizations.
						(iv)Representatives
			 of organizations that provide services to members of the Armed Forces.
						(C)RecommendationUpon
			 completion of the evaluation of an application under this subsection, the panel
			 shall recommend to the Secretary whether or not to approve the
			 application.
					(D)RecusalNo
			 member of the panel may evaluate an application that is submitted by an entity
			 with which such member is affiliated.
					(4)ApprovalThe
			 Secretary shall approve or disapprove each application submitted under
			 paragraph (1). In determining whether to approve or disapprove an application,
			 the Secretary shall take into account the recommendation on such application by
			 the panel appointed by the Secretary under paragraph (3).
				(g)Use of grant
			 funds
				(1)In
			 generalEach eligible entity receiving a grant under this section
			 shall use the grant to recruit, assign, train, and employ individuals to
			 provide assistance on an individualized basis to members of the Armed Forces,
			 particularly members described in subsection (a)(2), as they transition from
			 military service to civilian life and during the commencement of their receipt
			 of health care benefits and services from the Department of Veterans Affairs
			 and otherwise.
				(2)QualificationsAny
			 organization providing assistance under the pilot program shall employ
			 individuals who collectively—
					(A)have an
			 understanding of the unique health care needs of members of the Armed Forces as
			 they transition from military service to civilian life;
					(B)have an
			 understanding of the military medical treatment system of the Department of
			 Defense; and
					(C)have an
			 understanding of eligibility for benefits and services, mechanisms for
			 enrollment or participation, and receipt of benefits and services in and
			 through various systems and programs of health care benefits and services for
			 veterans, including—
						(i)the health care
			 system of the Department of Veterans Affairs; and
						(ii)other health
			 care systems and programs, including health care systems and programs of other
			 departments and agencies of the Federal Government, State and local
			 governments, and other public and private entities.
						(3)Scope of
			 assistanceIn providing assistance to a member of the Armed
			 Forces under the pilot program, an individual shall—
					(A)assist the member
			 in identifying the unique health care needs of the member (including mental
			 health care);
					(B)assist the member
			 in enrolling in the health care system of the Department of Veterans Affairs
			 after separation from military service;
					(C)assist the member
			 in identifying and applying for any other health care benefits or services to
			 which the member may be entitled after military service; and
					(D)assist the member
			 in obtaining the timely commencement of health care benefits and services from
			 the Department of Veterans Affairs, and the timely commencement of other
			 veterans health care benefits and services, so that the member receives a
			 continuity of health care and assistance in and after the transition from
			 military service to civilian life.
					(4)CoordinationIn
			 providing assistance to members of the Armed Forces under the pilot programs,
			 individuals providing such assistance shall coordinate closely with appropriate
			 personnel of the Department of Defense and the Department of Veterans Affairs
			 in order to—
					(A)develop
			 relationships (including information sharing) that enhance the effectiveness of
			 such assistance;
					(B)eliminate overlap
			 or duplication of effort; and
					(C)otherwise
			 facilitate a continuity of care and assistance for such members in and after
			 the transition from military service to civilian life.
					(5)TrainingAn
			 eligible entity awarded a grant under the pilot program may use grant funds for
			 the provision of training to individuals who provide assistance under the pilot
			 program on matters covered by the pilot program.
				(6)ReportsEach
			 eligible entity awarded a grant under the pilot program shall submit to the
			 Secretary, with such frequency as the Secretary shall specify, reports on the
			 activities undertaken under the pilot program. Each report of an eligible
			 entity shall include—
					(A)a description of
			 the activities undertaken by such eligible entity during the period covered by
			 such report; and
					(B)an assessment of
			 the effectiveness of such activities in ensuring that members of the Armed
			 Forces receive a continuity of care and assistance in and after the transition
			 from military service to civilian life.
					(h)Duplication of
			 servicesThe Secretary may not award a grant under subsection (d)
			 to an eligible entity that is receiving federal funds for activities described
			 in paragraphs (1) and (3) of subsection (g) on the date on which the eligible
			 entity submits an application subsection (f)(1) unless the Secretary determines
			 that the eligible entity will use amounts received under the grant to expand
			 services or provide new services to individuals who would not otherwise be
			 served.
			(i)Report on
			 program
				(1)In
			 generalNot later than six months after the completion of the
			 pilot program, the Secretary of Veterans Affairs shall submit to Congress
			 report on the pilot program.
				(2)ElementsThe
			 report shall include the following:
					(A)A description of
			 the activities undertaken under the pilot program.
					(B)An assessment of
			 the effectiveness of such activities in ensuring that members of the Armed
			 Forces receive a continuity of care and assistance in and after the transition
			 from military service to civilian life.
					(C)Such
			 recommendations for legislative or administrative action, including action to
			 extend, expand, or make permanent the pilot program, as the Secretary considers
			 appropriate in light of the pilot program.
					(j)Authorization
			 of appropriations
				(1)In
			 generalThere is authorized to be appropriated for the Department
			 of Veterans Affairs to carry out this section, amounts as follows:
					(A)For fiscal year
			 2007, $2,000,000.
					(B)For fiscal year
			 2008, $5,000,000.
					(C)For fiscal year
			 2009, $8,000,000.
					(D)For fiscal year
			 2010, $6,500,000.
					(E)For fiscal year
			 2011, $3,500,000.
					(2)AvailabilityAny
			 amount authorized to be appropriated by paragraph (1) shall remain available
			 for obligation through the end of fiscal year 2011.
				
